ICJ_070_MilitaryParamilitaryActivitiesNicaragua_NIC_USA_1984-11-26_JUD_01_PO_05_FR.txt. 514

OPINION INDIVIDUELLE DE M. AGO

I

1. Jai pu voter en faveur de la conclusion d’après laquelle la Cour a,
dans le cas d'espèce, une compétence lui permettant de procéder à l’exa-
men de l’affaire quant au fond, car je suis convaincu de l'existence certaine
entre la Partie demanderesse et la Partie défenderesse de l’un des deux liens
distincts de juridiction obligatoire que la majorité de la Cour estime exister
entre les Parties. Pestime en effet qu’un lien valable de juridiction entre les
Parties, aux termes de l’article 36, paragraphe 1, du Statut de la Cour, est
fourni par l’article XXIV, paragraphe 2, du traité d’amitié, de commerce et
de navigation du 21 janvier 1956 entre les Etats-Unis d'Amérique et le
Nicaragua (traité FCN).

2. Il s’agit, à mon avis, d’un titre de juridiction indépendant et non pas
simplement « complémentaire », comme la majorité de la Cour semble le
penser, et d’un titre évidemment valable pour autant que les griefs avancés
par le Nicaragua puissent être présentés comme se référant à des violations
des dispositions de ce traité. Le Nicaragua a d’ailleurs répondu à cette
exigence, en invoquant dans son mémoire le fait que les activités « mili-
taires et paramilitaires des Etats-Unis dans et contre le Nicaragua » cons-
tituent à son avis des infractions à différents articles du traité et à son
préambule. Il a notamment allégué que « le minage des ports et des eaux
territoriales du Nicaragua, ainsi que les opérations militaires qui menacent
et restreignent le commerce et les transports terrestres » constituent des
infractions à l’article XIX, paragraphe 1, du traité. Il s’est aussi réservé
expressément le droit de prouver « lors de la procédure sur le fond » les
violations des articles XIV, paragraphe 2, XVII, paragraphe 3, XIX, para-
graphe 3, XX et premier du traité, qu’il estime résulter desdites activités. Il
a enfin soutenu que le traité répond à des buts et objectifs généraux et que
les activités qu’il attribue aux Etats-Unis « sont en contradiction flagrante
avec ces buts et ces objectifs, et avec l’esprit du traité dans son ensemble ».
Ce sera évidemment au Nicaragua qu’il incombera, lors de la procédure sur
le fond, de fournir la preuve des faits qu’il avance et de la contradiction
qu’il estime pouvoir y repérer avec des dispositions particulières et avec
l'esprit d’ensemble du traité. Et ce sera alors, en réponse aux argumenta-
tions du Nicaragua, que les Etats-Unis d'Amérique auront l’opportunité
de présenter leurs opinions. Je ne cite ici ces allégations que pour souligner
que, tant que Etat demandeur invoque des infractions au traité de 1956 et
de ses clauses, il dispose à ce sujet d’un titre de juridiction approprié fourni
par le traité lui-même.

126
S15 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

3. D’autre part, comme l’arrêt auquel cette opinion est jointe l’observe à
juste titre, l’on ne saurait objecter à cette invocation par le Nicaragua du
traité de 1956 en tant que titre de juridiction le fait qu’il ne l’a invoqué
expressément et en détail que dans son mémoire, alors que sa requête n’en
faisait pas mention. En réalité, au point 26 de sa requête du 9 avril 1984, le
Nicaragua s’est réservé « le droit de compléter et de modifier la présente
requête » introduite dans des conditions qui, à son avis, revêtaient un
caractère d'urgence. Quinze jours après le dépôt de la requête, à savoir le
24 avril, Pagent de ce pays a envoyé au Greffe une lettre dans laquelle —
comme la Cour l’a relaté au paragraphe 14 (p. 175) de son ordonnance du
10 mai 1984 sur la demande en indication de mesures conservatoires — il
affirmait qu’à part la déclaration nicaraguayenne de 1929 « il existe d’au-
tres traités en vigueur qui prévoient la compétence de la Cour pour con-
naître de la requête ». Finalement dans le mémoire présenté le 30 juin 1984,
à savoir dans le document qui complète et conclut la partie initiale
de la procédure où seul s’exprime le demandeur, celui-ci a exercé le droit
qu'il s'était auparavant réservé, en consacrant tout le chapitre III à
démontrer — c’est le titre qu’il a donné à ce chapitre — que « le traité
d'amitié, de commerce et de navigation entre le Nicaragua et les Etats-Unis
fonde de façon indépendante la compétence de la Cour en application de
Particle 36, paragraphe 1, du Statut pour ce qui concerne les violations de
ce traité ».

4. A la différence des questions évoquées au paragraphe 2 ci-dessus
comme devant être examinées lors de la phase concernant le fond de
l'affaire, c’est dans la phase actuelle de la procédure que se pose la ques-
tion, soulevée dans le contre-mémoire des Etats-Unis à la section III du
chapitre II, de savoir si le Nicaragua peut ou non invoquer la clause
compromissoire du traité FCN, « n’ayant pas tenté de régler le différend en
question par voie diplomatique, comme prévu dans le traité de 1956 ». Je
relève, à ce propos, que l’article XXIV, paragraphe 2, du traité FCN
n’emploie pas la formule qui figure dans d’autres instruments et qui
requiert formellement que des négociations diplomatiques soient engagées
et poursuivies comme condition préalable de la possibilité d’instaurer une
procédure devant une instance arbitrale ou judiciaire. L'article en question
prévoit tout simplement la possibilité de porter devant la Cour interna-
tionale de Justice

« tout différend qui pourrait s'élever entre les parties quant à l’inter-
prétation ou à l'application du présent traité qui ne pourrait pas être
réglé d’une manière satisfaisante par la voie diplomatique ».

La constatation prévue par ces termes n’est pas toujours et nécessairement
le résultat de négociations diplomatiques préalablement entamées et pour-
suivies et ayant abouti à un échec. Elle peut être faite, dans des circons-
tances déterminées, sans même que des négociations proprement dites
aient eu lieu. Plus généralement, d’ailleurs, je suis convaincu que le recours
préalable à des négociations diplomatiques ne peut pas constituer une

127
516 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

exigence absolue à remplir, même lorsqu'il est évident que l’état des rela-
tions entre les Parties est tel qu’il est illusoire de s’attendre à ce que de telles
négociations aboutissent à un résultat positif et qu’il serait injustifié de
retarder par ce biais l'ouverture d’une procédure arbitrale ou judiciaire
quand la possibilité du recours à celle-ci a été prévue.

5. Une dernière question susceptible de se poser dans ce contexte
revient à savoir si l’article XXIV, paragraphe 2, du traité de 1956, permet
de saisir, par voie de requête unilatérale, la Cour d’un différend relatif à
l'interprétation ou à l’application du traité. Tout doute possible a néan-
moins été éliminé à ce sujet par la position prise par la Cour elle-même dans
son arrêt du 24 mai 1980 en l'affaire du Personnel diplomatique et consulaire
des Etats-Unis à Téhéran, à propos de l’article XXI, paragraphe 2, rédigé
exactement dans les mêmes termes, du traité d’amitié, de commerce et de
droits consulaires de 1955 entre les Etats-Unis et l'Iran. Les Etats-Unis
avaient alors formulé des demandes au motif que lIran aurait violé dif-
férentes dispositions de ce traité, en se basant à cette fin sur la clause
compromissoire de l’article XXI, paragraphe 2, de ce dernier, et ceci en
plus de l’invocation faite à titre prioritaire de l’article premier du proto-
cole de signature facultative concernant le règlement obligatoire des diffé-
rends qui accompagne les deux conventions de Vienne sur les relations
diplomatiques et consulaires, protocole auquel les deux Etats concernés
étaient parties. Ayant spécifiquement examiné sa compétence, sur la
base de l’article XXI, paragraphe 2, de ce traité, pour connaître des viola-
tions du traité de 1955 alléguées par le demandeur, la Cour en a conclu
que

« les Etats-Unis avaient le faculté d’invoquer les dispositions de l’ar-
ticle XXI, paragraphe 2, du traité de 1955 aux fins de saisir la Cour de
leurs réclamations contre l'Iran en vertu de ce traité. Cet article ne
prévoit certes pas en termes exprès que l’une ou l’autre des parties peut
saisir la Cour par requête unilatérale, mais il est évident que, comme
les Etats-Unis l’ont soutenu dans leur mémoire, c’est bien ainsi que les
parties l’entendaient. Des dispositions conçues dans des termes simi-
laires sont très courantes dans les traités bilatéraux d’amitié ou d’éta-
blissement et l'intention des parties, lorsqu'elles acceptent ces clauses,
est sans aucun doute de se réserver ce droit de s’adresser unilatéra-
lement à la Cour faute d'accord en vue de recourir à un autre mode de
règlement pacifique. » (C.I.J. Recueil 1980, p. 27, par. 52.)

6. Les considérations exposées dans les paragraphes qui précèdent me
confirment donc dans Ja conviction exprimée à la fin du paragraphe 1
ci-dessus, selon laquelle il existe entre les Parties au présent différend un
lien valable et indiscutable de juridiction, découlant des dispositions du
traité, lien conférant à la Cour pleine compétence pour connaître des griefs
formulés par le Nicaragua à propos de la violation par les Etats-Unis de
plusieurs dispositions particulières de ce traité, de son préambule et de son
esprit d'ensemble.

128
517 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)
Il

7. Je ne puis malheureusement pas en dire autant à propos du lien de
juridiction de plus vaste portée que le présent arrêt déduit de la rencontre,
qu’il croit pouvoir constater dans les faits, de l'acceptation par le Nica-
ragua, aussi bien que par les Etats-Unis, de la juridiction obligatoire de la
Cour par voie de déclaration unilatérale. A ce sujet je garde, en effet, les
doutes les plus sérieux.

8. Les remarques que je consignerai dans cette opinion portent essen-
tiellement sur la question de savoir si Etat demandeur a vraiment accepté
ou non la juridiction obligatoire. Le lien de juridiction obligatoire dont
létablissement est prévu et réglementé par l’article 36, paragraphe 2, du
Statut de la Cour se crée par la rencontre idéale des effets de deux actes
unilatéraux. Par chacun de ces deux actes, les deux Etats concernés s’en-
gagent à « reconnaître comme obligatoire de plein droit et sans convention
spéciale, à l'égard de tout autre Etat acceptant la même obligation, la
juridiction de la Cour sur tous les différends d’ordre juridique » ayant l’un
des objets mentionnés aux alinéas a) à d) de l’article en question. Comme le
présent arrêt le souligne opportunément au paragraphe 14 :

« Afin de pouvoir invoquer la declaration américaine de 1946 de
manière à établir la compétence de la Cour dans la présente espèce, le
Nicaragua doit prouver qu’il est un « Etat acceptant la même obli-
gation » au sens de l’article 36, paragraphe 2, du Statut. »

Ceci, évidemment, pour autant que, de son côté, la déclaration américaine
n’ait pas perdu sa valeur obligatoire.

9. Toutefois, aucun acte d’acceptation directe de la juridiction obliga-
toire de la présente Cour n’ayant été accompli par le Nicaragua, cette
acceptation devrait résulter, d’après ce dernier pays, de l’extension auto-
matique à la juridiction obligatoire de la Cour internationale de Justice —
aux termes de l’article 36, paragraphe 5, du Statut de cette dernière — d’une
acceptation faite à l'égard de la juridiction obligatoire de la Cour perma-
nente de Justice internationale. Le problème devant lequel la Cour se
trouve placée aujourd’hui comporte donc deux aspects différents et suc-
cessifs. Le premier est celui de existence et de la portée des actes accom-
plis par le Nicaragua en vue de l’acceptation de la juridiction obligatoire de
la Cour permanente ; le second est celui de l’applicabilité à ces actes des
effets prévus par l’article 36, paragraphe 5, du Statut de la Cour qui a
remplacé la précédente.

10. Le fait allégué par le demandeur, et non contesté par le défendeur,
est que le 24 septembre 1929 le Nicaragua signa le protocole de signature
du Statut de la Cour permanente de Justice internationale en même temps
qu'il signa la disposition facultative annexe à ce protocole et relative à
Pacceptation de la juridiction de la Cour comme obligatoire. C’est en
réalité une double manifestation qui doit lui être imputée comme faite à cet
égard : d’une part, il a simplement apposé sa signature sous la déclaration
préétablie et énoncée en entier dans le protocole même, qui revenait à

129
518 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

reconnaître le Statut de la Cour et à accepter en général la juridiction
«dans les termes et conditions prévus dans le Statut ci-dessus » ; et,
d'autre part, il a signé une déclaration reproduisant et complétant autant
que de besoin le texte de la disposition facultative qui était annexée au
protocole. Le libelié de cette disposition était en effet le suivant :

« Les soussignés, dûment autorisés, déclarent en outre, au nom de
leur gouvernement, reconnaître dès à présent comme obligatoire, de
plein droit et sans convention spéciale, la juridiction de la Cour
conformément à l’article 36, paragraphe 2, du Statut de la Cour et
dans les termes suivants. »

Les mots « en outre » marquaient le lien unissant la deuxième déclara-
tion facultative à la première, à laquelle elle venait s’ajouter. Quant aux
« termes suivants » ils se résumaient en l’espèce aux mots « sans condi-
tion » qui figurent dans le texte signé au nom du Nicaragua par l’ambas-
sadeur Medina et qui est reproduit au paragraphe 15 de l’arrêt.

11. Toutefois, il est à remarquer que le troisième alinéa du protocole
prévoyait ceci :

« Le présent Protocole, dressé conformément à la décision de l’As-
semblée de la Société des Nations du 13 décembre 1920, sera ratifié {is
subject to ratification dans le texte anglais]. Chaque Puissance adres-
sera sa ratification au Secrétariat général de la Société des Nations,
par les soins duquel il en sera donné avis à toutes les autres Puissances
signataires. Les ratifications resteront déposées dans les archives du
Secrétariat de la Société des Nations. » (Les italiques sont de moi.)

Il est donc hors de doute que le protocole en question n’avait nullement été
conçu comme ce qu’on appellerait aujourd’hui un « accord en forme sim-
plifiée » pour la mise en vigueur duquel la simple signature peut être
considérée comme suffisante. I] s’agissait bien, conformément à sa nature,
à son importance et à sa portée, d’un acte international formel n’entrant en
vigueur et ne produisant d’effets juridiques à l’égard des Etats participants
qu’à la suite de sa ratification.

12. Quant à la signature de la déclaration qui reproduisait et précisait
les termes de la disposition facultative, un acte spécifique et distinct de
ratification n’était pas requis, encore que la plupart des Etats en aient fait
réserve expresse. Mais ceci n'empêche pas qu’il était inconcevable que
l'engagement prévu par la disposition facultative devienne obligatoire
séparément de l'engagement prévu par le protocole auquel cette disposi-
tion était annexée. Sans la ratification de ce dernier, la signature de la
déclaration prévue par la disposition facultative ne pouvait engager en
aucune sorte l'Etat signataire, ni, à plus forte raison, faire naître des droits
et des obligations à la faveur ou à la charge des autres Etats ayant ratifié le
protocole et signé, sinon aussi ratifié, la déclaration conforme à la dispo-
sition facultative. Les efforts ingénieux déployés dans l’arrêt pour attribuer
à la signature de la clause facultative et à la déclaration qui en définissait les

130
519 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

termes un « effet potentiel » autonome appellent, en tant que tels déjà, des
réserves!. Mais quoi qu’il en soit, ce qui me paraît certain, c’est que ce
prétendu effet potentiel ne pouvait en aucun cas être de nature obligatoire.
Ce qui pouvait en résulter, chez les Etats tiers intéressés, n’était qu’une
attente, une expectative de voir dans un délai raisonnable cette expectative
se transformer, par la ratification du protocole, en un engagement véri-
table. Par ailleurs, ce délai raisonnable une fois écoulé, même cette simple
attente perdait fatalement toute consistance.

13. En outre, une précision ultérieure me paraît nécessaire au sujet de
lexigence de la ratification du protocole. Par « ratification » il faut enten-
dre ici ce que l’on désigne par ce terme sur le plan juridique international, à
savoir, pour des actes bilatéraux, l'échange entre les parties des instruments
de ratification déjà parachevés sur le plan du droit interne, et, pour des
actes multilatéraux, le dépôr de ces instruments auprès du dépositaire, en
l'espèce le Secrétariat général de la Société des Nations. Il n’y a certaine-
ment pas là qu’une formalité, une condition en quelque sorte additionnelle.
Cet échange ou ce dépôt d'instruments, selon les cas, est lui-même l’acte qui,
sur le plan des rapports interétatiques, établit le consentement des Etats
intéressés à être liés par les obligations prévues dans l'acte dont il s’agit.
Avant leur accomplissement, l’acte n’est pas en vigueur pas plus que ne le
sont à fortiori les obligations qu’il établit.

14. Au vu de ces considérations, on pourrait croire d’une importance
relative d'établir si, dans le cas concret, le protocole et la disposition
annexe avaient ou non fait l’objet, sur le plan du droit interne, de la
procédure prévue par la constitution du pays pour la ratification des
engagements internationaux, et ceci jusqu’au parachèvement de cette pro-
cédure. Mais les Parties ont longuement discuté à ce sujet et leurs opinions
sont restées divergentes. A la réflexion on ne peut manquer d’être frappé
par certaines constatations qui révèlent que, bien des années après que la
procédure constitutionnelle interne avait été engagée, elle n’était toujours
pas terminée. Même le fameux télégramme du 29 novembre 1939 envoyé
par le ministre des affaires étrangères du Nicaragua à la Société des
Nations n’a jamais signifié le contraire. Ce qu’il communiquait au Secré-

! Pour illustrer cette notion d’« effet potentiel », l'arrêt se plaît à imaginer que la
déclaration nicaraguayenne, faite le 24 septembre 1929, eût prévu qu'elle ne se serait
appliquée que pendant cinq ans « aux litiges nés après sa signature » (par. 27). Dans ce
cas, dit l'arrêt, on aurait dû « admettre qu’à partir du 24 septembre 1934 son effet
potentiel avait disparu ». Mais la limitation dont on formule ainsi l'hypothèse n’aurait
servi qu’à définir ratione temporis la catégorie de litiges pour lesquels l’effet obligatoire
de la déclaration ne se serait produit qu’une fois que celle-ci serait entrée en vigueur, la
ratification du protocole étant intervenue. Bien sûr, si la ratification n’avait été déposée
que cinq ans après la signature, ou au-delà, il n’y aurait plus eu de litiges auxquels la
juridiction obligatoire eût pu s’appliquer, à moins que ne fût intervenu le nécessaire
amendement de la définition temporelle des litiges auxquels la déclaration pouvait
s'appliquer. Mais tout cela n’aurait rien eu à faire avec la détermination de la durée dans
le temps de la déclaration elle-même qui ne pouvait commencer à courir qu’à partir de la
ratification du protocole.

131
520 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

tariat qui s’inquiétait du retard était le fait que le Sénat et la Chambre
avaient « ratifié », c’est-à-dire avaient rempli la tâche qui leur incombait
respectivement aux fins de la ratification. Mais en ce qui concerne l’ins-
trument de ratification proprement dit, le télégramme ne faisait que dire
qu’on l’enverrait « oportunamente », le moment venu. Tout cela était
exact, car l’instrument en question, c’est-à-dire le décret présidentiel de
promulgation de la ratification n’avait alors pas été publié dans La Gaceta
et, semble-t-il, ne devait d’ailleurs jamais l’étre. Dans ces conditions, son
adoption ne pouvait pas, en droit nicaraguayen, étre considérée comme
acquise, et l’instrument lui-même comme étant devenu valable et prêt à
être déposé auprès de Pautorité internationale compétente.

15. Le fait que cette publication indispensable n’ait jamais eu lieu
apparaît non pas comme un simple retard dû à une série de causes fortuites,
ou même à l’état général d’incertitude qui marquait le monde entier à la
veille de la seconde guerre mondiale, mais comme l’indice d’une nouvelle
réflexion et d’un abandon en fait de l'intention de mener à son terme la
procédure de ratification, ceci sur le plan interne déjà. Il est d’ailleurs
parfaitement normal qu’un pays hésite à franchir un pas comme celui qui
consiste à s'engager d’avance envers une collectivité indéfinie d'Etats à se
soumettre à la juridiction obligatoire de la Cour pour ses différends avec
eux, surtout lorsqu'il y a des raisons de craindre les répercussions possibles
de cet engagement sur un intérêt estimé vital. Le Nicaragua, en particulier,
entendait à l’époque surtout éviter de se laisser amener par ce biais à une
reconnaissance plus ou moins forcée de sa frontière avec le Honduras fixée
par la sentence arbitrale du roi d’Espagne du 23 décembre 1906. Après des
manifestations initiales quasi officielles d’acceptation, suivies d’une
époque où avait pris corps l’idée de contester la sentence en question, un
accord avec le pays voisin avait été consigné le 21 janvier 1931 (la date est à
retenir) dans un « protocole d’acceptation » à la suite de négociations
directes. Mais bientôt le gouvernement en revint à l'attitude précédente et
le refus de sa part d'exécuter le « laudo » espagnol, qualifié d’obscur et
d’inapplicable, commençait à s'accompagner de l’intention de parvenir en
fait à une modification de la frontière tracée par la sentence !. La réticence
du pays et de son gouvernement, dans le climat très tendu des relations
avec le pays voisin, à parachever un acte aux conséquences imprévisibles
sur une question qui sensibilisait au plus haut degré l’opinion publique,
s’expliquait donc aisément.

16. En tout cas, même si on laisse de côté cet aspect « interne » de la
question et ses explications, ce qui me paraît décisif, sous l’angle qui
intéresse ici, est le fait que, du point de vue international, le dépôt de la
ratification du protocole et de la disposition annexe d’acceptation de la
juridiction obligatoire n’a pas eu lieu ni à l’origine ni plus tard. Il me semble

1 En 1937-1940 les postes nicaraguayennes mirent en circulation un timbre où
apparaissait une frontière modifiée par rapport à celle de la sentence arbitrale. Ce fait et
les incidents de frontière répétés créèrent beaucoup d'émotion au Honduras et les
rapports entre les deux pays se détériorèrent de plus en plus.

132
$21 ACTIVITES MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

d’autre part indiscutable que cette situation de carence ne pouvait en
aucun cas être imputée à une erreur ou à un manque d’information de la
part des autorités nicaraguayennes. En effet, la nécessité de procéder au
dépôt de l'instrument de ratification si le Gouvernement du Nicaragua
voulait que la déclaration qu'il avait signée produise ses effets juridiques,
fut officiellement signalée à trois reprises à ce gouvernement par les auto-
rités compétentes du Secrétariat de la Société des Nations, M. McKinnon
Wood en 1934 et en 1939 et M. Emile Giraud en 1942. Que ces rappels aient
été reçus résulte du fait que le ministère des affaires étrangères ne manqua
pas de répondre, chaque fois, en assurant lesdites autorités de son intention
de déposer l'instrument de ratification, comme cela était requis, dès le
parachèvement de la procédure interne appropriée, ou « en temps oppor-
tun ».

17. Ces constatations me paraissent à elles seules pleinement suffisantes
pour permettre de conclure, sur ce premier point, que le Nicaragua n’est
jamais devenu partie au Statut de la Cour permanente de Justice interna-
tionale et que la déclaration signée par le représentant de cet Etat au
moment même où il signait le protocole n’a jamais pris corps en tant
qu’acte productif d’effets juridiques sur le plan international. Le Journal
officiel de la Société des Nations, supplément spécial du 10 juillet 1944,
confirmait une fois de plus le bien-fondé de cette conclusion, aux ap-
proches de la fin de l'existence de l’organisation en question.

18. On pourra dire que la conclusion énoncée ci-dessus n’est en réalité
pas contestée par la Partie demanderesse, et que le problème, en ce qui la
concerne, vise en définitive non pas sa soumission à la juridiction obliga-
toire de la Cour permanente de Justice internationale, mais sa soumission à
la juridiction obligatoire de la Cour internationale de Justice, ce qui est
vrai. Ceci n'empêche toutefois qu’il soit opportun de mettre en évidence
certains aspects qui découlent précisément du fait de la non-adhésion au
Statut de la Cour permanente. Le défaut de ratification, et en tout cas d’une
ratification internationalement valable, du protocole de signature du Sta-
tut de cette Cour comportait en effet, comme conséquence inévitable pour
le Nicaragua, la non-entrée en vigueur {in force) à son égard de cet ins-
trument et de la disposition facultative annexe, et, par conséquent, la
non-constitution à sa charge de l'obligation que sa déclaration faite sur la
base de ladite disposition devait faire naître. Donc, par hypothèse, si le
Nicaragua avait fait, au moment de la signature du protocole, une décla-
ration d’acceptation de la juridiction obligatoire pour une durée détermi-
née — pour une période de dix ans par exemple — ce délai n'aurait pas pu
commencer à courir, car il présupposait nécessairement que, grâce à la
ratification du protocole, la déclaration fût devenue productive d'effets
juridiques à l’égard dudit pays et que son obligation relative à la soumis-
sion à la juridiction obligatoire eût ainsi commencé à exister. Même s’il est
vrai que la déclaration du Nicaragua avait été faite pour une durée indé-
terminée, cette constatation hypothétique n’est pas sans importance, car
on verra qu’elle n’est pas d’un intérêt purement théorique.

19. C’est au vu de ce qui s’est passé à l’époque de la Cour permanente de

133
522 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

Justice internationale qu’il faut se poser la question plus actuelle, qui est de
savoir exactement ce qui s’est produit au moment riche en événements qui
a vu la dissolution de la Société des Nations, la terminaison parallèle de la
Cour permanente de Justice internationale et de son Statut, la création de
l'Organisation des Nations Unies et l’incorporation dans celle-ci de la
Cour internationale de Justice comme organe judiciaire principal, et fina-
lement l’adoption du Statut de cette Cour comme annexe de la Charte.
C’est dans ce contexte que la succession entre les deux Cours s'effectue et
que la disposition du Statut de la Cour internationale de Justice concer-
nant la transmission de l’une à l’autre prend sa signification.

20. La disposition en question est le paragraphe 5 de l’article 36 dont le
texte français est le suivant :

« Les déclarations faites en application de l’article 36 du Statut de la
Cour permanente de Justice internationale pour une durée qui n’est
pas encore expirée seront considérées, dans les rapports entre parties
au présent Statut, comme comportant acceptation de la juridiction
obligatoire de la Cour internationale de Justice pour la durée restant à
courir d’après ces déclarations et conformément à leurs termes. »

Et le texte anglais :

« Declarations made under Article 36 of the Statute of the Perma-
nent Court of International Justice and which are still in force shall be
deemed, as between the parties to the present Statute, to be accep-
tances of the compulsory jurisdiction of the International Court of
Justice for the period which they still have to run and in accordance
with their terms. »

21. La lecture de ces deux textes différents et en deux langues diffé-
rentes, toutes deux faisant foi, a nécessairement donné et donne lieu a des
problèmes d’interprétation. Le texte anglais, en réalité, ne prête qu’à une
seule interprétation : une déclaration dont il dit qu’elle est « encore en
vigueur » (« still in force ») (les italiques sont de moi), ne peut se référer
qu’à une déclaration qui, à un moment donné, a commencé d’être «in
force », et qui donc est entrée en vigueur à la suite du seul acte capable de
produire un tel effet, à savoir le dépôt auprès du dépositaire d’un instru-
ment de ratification du protocole auquel la disposition facultative était
annexée. Le texte français, par contre, pourrait prêter apparemment à des
interprétations différentes et d’après l’arrêt auquel cette opinion est jointe
(par. 31), « le choix délibéré de expression « pour une durée qui n’est.pas
encore expirée » paraît dénoter », même si l’arrêt reconnaît que d’autres
interprétations sont possibles, « une volonté d’élargir le bénéfice de l’ar-
ticle 36, paragraphe 5, aux déclarations n’ayant pas acquis force obliga-
toire ». Tel était en fait le cas, et uniquement le cas, de la déclaration
nicaraguayenne, pour laquelle il faudrait donc penser que les auteurs du
texte français de l’article 36, paragraphe 5, auraient eu des égards vraiment
tout particuliers.

134
523 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

22. Or, à ce sujet, je tiens à rappeler, en premier lieu, l’article 33 de la
convention de Vienne sur le droit des traités, concernant l'interprétation des
traité authentifiés en deux ou plusieurs langues. Au paragraphe 4, cet article
dispose que :

« Sauf le cas où un texte déterminé l’emporte conformément au
paragraphe 1, lorsque la comparaison des textes authentiques fait
apparaître une différence de sens que l’application des articles 31 et 32
ne permet pas d’éliminer, on adoptera le sens qui, compte tenu de
l’objet et du but du traité, concilie le mieux ces textes. » (Les italiques
sont de moi.)

Or, à la lumière de cette prescription d’une logique évidente, il semblerait
qu’une conciliation de ces deux textes à la signification apparemment
différente ne pourrait se faire que sur une interprétation exigeant que les
déclarations prises en considération aux fins de l’article 36, paragraphe 5,
soient des déclarations entrées à un moment donné en vigueur et ayant
ainsi acquis force obligatoire — et excluant les déclarations n’ayant jamais
atteint ce stade. L’arrét, au contraire, a tenté une conciliation dans le sens
opposé et à cette fin paraît se satisfaire du fait que le texte anglais ne fait
pas état du caractère obligatoire que devraient avoir les déclarations pour
bénéficier du régime institué par la disposition en question :

« En conséquence, la Cour est d’avis que le texte anglais n’exclut
nullement de maniére expresse une déclaration valide, de durée non
expirée, émanant d’un Etat non partie au protocole de signature du
Statut de la Cour permanente de Justice internationale et n’ayant
donc pas force obligatoire. » (Par. 31.)

Il reste à savoir, à mon avis, comment une déclaration d’acceptation de la
juridiction obligatoire pourrait être « en vigueur » (in force) et ne pas avoir
la force obligatoire qui est précisément son unique objet.

23. Mais même en faisant abstraction de ces difficultés et en ne tenant
compte, à titre d’hypothèse, que du seul texte français, il est fort douteux, à
mon avis, que l'interprétation que l’on voudrait établir sur sa base s’impose
vraiment. La disposition à laquelle nous nous référons parle de « décla-
rations faites en application de l’article 36 du Statut de la Cour permanente
de Justice internationale ». Or, nul ne pense à le nier, cette disposition
admettait que la déclaration reconnaissant comme obligatoire la juridic-
tion de la Cour fût faite soit lors de la signature, soit lors de la ratification
du Statut de la Cour. Elle pouvait bien sûr être faite à l’une ou à l’autre de
ces occasions, et cette double possibilité était liée à la prévision normale
que les deux actes de la signature et de la ratification du « Protocole de
signature » se suivraient l’un l’autre, puisque le protocole ne considérait
pas la signature comme suffisante et exigeait explicitement la ratification.
Mais qu’elle fût faite lors de la première ou de la seconde de ces occasions,
c’est à partir de la date de la seconde, et d’elle seulement, que la déclaration
en question pouvait devenir un acte juridique productif d'effets de droit et

135
524 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

faire naître à la charge de l'Etat déclarant l’obligation juridique de se
soumettre à la juridiction de la Cour. Autrement dit, une déclaration faite
au moment de la signature ne pouvait pas avoir d'effets juridiques et
obliger l’Etat déclarant avant que n’intervienne la ratification de la dis-
position sur laquelle la possibilité même de faire la déclaration était fon-
dée. Sur cela tout le monde semble être d’accord. Je voudrais donc revenir à
l'hypothèse d’une déclaration émanant d’un Etat qui accepterait l’obliga-
tion de soumettre ses différends internationaux à la juridiction de la Cour
pour une durée donnée, et à la question, qui se poserait alors, de la
détermination aussi bien du dies a quo que du dies ad quem de l obligation
ainsi souscrite. Il serait exclu, je pense, que la durée d’une obligation
souscrite pour une période, disons de dix ans, commence a courir avant que
l'existence de l’obligation en question ne soit établie par le dépôt déter-
minant de l’instrument de ratification, et il serait difficilement imaginable
qu’elle expire avant que dix ans se soient écoulés a partir de ce méme
moment. Il en serait de méme, pour le seul dies a quo évidemment, dans le
cas d’une obligation souscrite pour une durée indéterminée. S’agissant
enfin d’une situation comme la situation actuelle, où la discussion tourne
autour d’une déclaration faite pour une durée indéterminée, mais à propos
de laquelle aucun acte de ratification susceptible de faire naître de son chef
des effets juridiques obligatoires n’est intervenu, l’unique conclusion
admissible me semble être que l’obligation prévue dans la déclaration n’a
jamais commencé à « durer » pour la bonne raison qu’elle n’a jamais
commencé à « exister ».

24. Cela étant, l’on comprendra que j’aie de la difficuité à admettre que
l'intention des rédacteurs de l’article 36, paragraphe 5, du Statut de la Cour
internationale de Justice, même celle des rédacteurs du texte français, ait
pu être d’assurer, aux fins de la succession d’une Cour à l’autre, une
prétendue « continuité » d’effets juridiques à des manifestations qui, par
rapport à l’ancienne Cour, n’ont jamais produit de tels effets, autrement dit
n’ont jamais existé en tant que sources d’obligations juridiques. Je veux
bien admettre qu’au moment de cette succession la préoccupation fonda-
mentale des juristes et des diplomates qui ont présidé à l'opération ait été
de sauvegarder tous les acquis de la Cour ancienne au profit de la nouvelle.
Mais pour ce faire il fallait, je pense, qu’il s'agisse d’acquis réels, de
déclarations devenues productives des effets juridiques auxquels elles ten-
daient, et non pas de simples manifestations d’une intention qui ne s’était
jamais concrétisée par les actes nécessaires pour qu’elle devienne la source
actuelle d’effets juridiques en droit international. Il est tout à fait juste de
dire, comme l’a fait M. Chayes au nom du Nicaragua, que la préoccupation
fondamentale, en 1946, a été d’assurer, grâce au texte de l’article 36,
paragraphe 5, du Statut de la nouvelle Cour, la « continuité » des effets
juridiques des acceptations de la juridiction obligatoire faites par rapport à
la Cour ancienne. Mais justement, pour qu’il puisse y avoir une telle
«continuité » dans les effets, il fallait que, par rapport à la Cour précé-
dente, il ait existé des acceptations produisant de tels effets et donc, dans ce
sens, des acceptations entrées en vigueur et devenues obligatoires en droit

136
525 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

international. On n’est plus sur le plan d’une stricte identité lorsque, par
rapport au nouveau Statut, on veut attribuer à une vieille déclaration des
effets qu’elle ne produisait pas par rapport à l’ancien.

25. Est-il vrai, d’autre part, comme on l’a soutenu, que la jurisprudence
de la Cour internationale de Justice contredirait la position qui me sem-
blerait s'imposer en termes de logique juridique ? Sous cet angle il est
particulièrement intéressant d’examiner les prises de position qui ont eu
lieu lors de la décision de l'affaire relative à Incident aérien du 27 juillet
1955, que, peut-être, on a un peu trop facilement écartée comme ayant trait
à une situation différente de la situation actuelle. On sait qu’une opposi-
tion s’est alors manifestée, quant à la décision à adopter dans le cas
d’espèce, entre la majorité de la Cour et un groupe de trois juges (sir Hersch
Lauterpacht, M. Wellington Koo et sir Percy Spender), qui ont joint à
l'arrêt une opinion dissidente collective. Il vaut la peine d'examiner, par
rapport au problème qui nous préoccupe, la position des uns comme des
autres, pour autant qu'ils en aient pris une.

26. La position la plus importante à mes yeux, surtout parce qu’elle peut
constituer un précédent de poids par rapport à l'affaire actuelle, est l’opi-
nion de la majorité de la Cour. Un aspect me paraît mériter particulière-
ment d’être relevé. Aux pages 137 et suivantes du Recueil des arrêts de 1959,
et notamment à la page 138, on trouve l’« opération simple » effectuée par
Particle 36, paragraphe 5, dans son application aux Etats qui, à San
Francisco, avaient signé le Statut de la Cour internationale de Justice. A ce
sujet, la majorité a tenu à faire ressortir que la disposition en question
entendait transférer à la nouvelle Cour les « obligations » qui avaient existé
vis-a-vis de la Cour permanente, ce qui paraît nettement exclure qu’elle ait
voulu étendre l'opération en question à des déclarations qui, tout en ayant
été faites à un moment donné, n’avaient jamais atteint le stade de l’effet
« obligatoire ». Le passage suivant est très révélateur en ce sens :

« Pour les Etats signataires [du Statut de la Cour internationale de
Justice], l’article 36, paragraphe 5, a, par un accord entre eux ayant
plein effet de droit, réglé le transfert d’une Cour à l’autre de décla-
rations encore existantes ; ce faisant il a maintenu une obligation exis-
tante en en modifiant l’objet. » (P. 138. Les italiques sont de moi.)

Tout de suite après, l'arrêt de 1959 a d’ailleurs confirmé ce concept en
soulignant, par opposition, qu'à l'égard des Etats qui, absents de San
Francisco, n’avaient pas à cette occasion signé le Statut de la nouvelle
Cour, «le Statut ne pouvait ... ni maintenir ni transformer leur obligation
primitive »! (les italiques sont de moi). L'identification entre « déclaration

' Je voudrais aussi faire remarquer que la thèse adoptée par le présent arrêt, de la
« séparabilité » d’une déclaration facultative (sans force obligatoire) de son « support
institutionnel » (voir par. 29) me paraît contredite par le fait de l’exclusion d’un transfert
postérieur d’une déclaration ayant créé une obligation devenue caduque à la suite de la
disparition de la Cour permanente.

137
526 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

existante » et déclaration ayant un effet juridique obligatoire ne pourrait
donc être plus nette, et dans ces conditions il est bien difficile d'imaginer
que la Cour ait pu à un moment donné envisager le transfert de l’« effet
juridique » obligatoire d’une déclaration qui n’en avait pas eu. Il est
d’ailleurs caractéristique que l’arrêt de 1959 ne parle même pas d’un
transfert de déclarations ayant un effet obligatoire ; il qualifie carrément
de « transfert d'obligations » l'opération confiée à l’article 36, paragraphes.
Il faut donc constater que, par rapport audit arrêt, la décision rendue dans
la présente affaire représente indéniablement, sous cet angle, un revire-
ment de jurisprudence. Rien ne l’empêche, bien sûr, mais il est bon d’en
être entièrement conscient.

27. Quant à l'opinion dissidente collective, l’on notera tout d’abord que
les trois juges ont tenu à y souligner spécialement l'identité de sens des
textes anglais et français de l’article 36, paragraphe 5, et le fait que le
deuxième d’entre eux n’entendait pas s'éloigner du sens du premier, ni sur-
tout le modifier, mais tout au plus le clarifier. Toujours dans ce contexte,
l'intérêt principal de l’opinion tient à ce qu’elle fait ressortir la raison
pour laquelle la délégation française à San Francisco avait proposé son
amendement du texte français et avait beaucoup insisté. A la conférence
étaient présents, opinion le rappelle, un certain nombre d’Etats, dont la
Chine, l'Egypte, l'Ethiopie, la France, la Grèce, le Pérou, la Turquie et la
Yougoslavie, ayant dans le passé fait des déclarations d'acceptation qui,
faute d’avoir été renouvelées, « étaient devenues caduques et n'étaient
donc plus en vigueur » (les italiques sont de moi). Dans ces conditions,
précise donc l’opinion dissidente à la page 161 :

«Tl était clairement nécessaire d’exclure ces Etats du domaine du
paragraphe 5 en y insérant l’expression which are still in force. Cette
interprétation est appuyée par le texte français qui fait foi au même
titre que le texte anglais et est encore plus clair et indiscutable que
celui-ci. »

28. Le fait que l’un des Etats se trouvant dans la situation envisagée était
précisément la France explique bien le juste souci de la délégation de ce
pays de se garantir contre le risque que l’on fasse endosser au Gouverne-
ment français, par un texte qui ne mettrait pas suffisamment les points sur
les i, une obligation qu’il voulait alors que l’on tienne pour éteinte. La
préoccupation qui se trouvait à la base de amendement était donc de
contenir clairement et rigoureusement l’effet de l’article 36, paragraphe 5,
et non pas de l’élargir, et notamment de l’élargir en incluant inopinément
parmi ses destinataires un Etat dont on ne pouvait même pas dire que son
acceptation de la jurisprudence obligatoire n’était plus en vigueur, car elle
n'avait été jamais en vigueur.

29. Telles sont donc les conciusions que l’on peut tirer de l’ensemble
des positions prises en 1959 par la Cour elle-même ou dans son cadre,
dans laffaire de l’ Incident aérien du 27 juillet 1955. Il s'agit, jusqu’à l'af-
faire actuelle, du seul cas où la Cour a eu l’occasion de se prononcer

138
527 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

sur l'interprétation et les effets de l’article 36, paragraphe 5, de son
Statut,

30. Dans ce même contexte, je pense qu’un mot devrait être dit au sujet
des Annuaires de la Cour. A ce propos, il me semble en effet que la réalité
mérite d’être décrite avec beaucoup de précision, pour éviter des interpré-
tations erronées. Dans ces documents, la forme de la présentation typo-
graphique peut avoir changé, mais non pas la position de fond au sujet de la
question qui nous intéresse. Cette position a été fixée dans l’Annuaire
1946-1947, page 206 de l'édition française. La situation du Nicaragua par
rapport à la disposition facultative y a été objectivement présentée en ce
que l’on a reproduit le texte de la déclaration d’acceptation de la juridic-
tion obligatoire de la Cour permanente, signée au nom de ce pays en 1929,
mais en précisant dans une note de bas de page le défaut de notification
au Greffe de Pinstrument de ratification du protocole de signature du
Statut de ladite Cour. Ceci équivalait, en fait, à indiquer que la déclara-
tion reproduite n’était pas entrée en vigueur, avec les conséquences qui
pouvaient en découler quant à ses effets juridiques. Dans les Annuaires
concernant les années suivantes, et ceci juqu’en 1954-1955, la même note
n'apparaît pas au même endroit, mais elle est comprise dans le renvoi à la
page pertinente de Annuaire 1946-1947 que comporte la liste des Etats
ayant fait des déclarations d'acceptation de la juridiction obligatoire (voir,
par exemple, la page 168 de l'Annuaire 1952-1953). Il serait donc faux de
soutenir que, dans les Annuaires en question, la réserve relative au défaut
de notification de la ratification du Statut ait disparu. Ensuite, à partir de
l'Annuaire 1955-1956, la note de bas de page est de nouveau reproduite à
l'endroit où elle figurait en 1946-1947. Elle apparaît légèrement modifiée
(« Toutefois, il semble que ledit instrument ne soit jamais arrivé à la Société
des Nations »), mais il ne semble pas que l’effet de réserve qu’on entendait
lui attribuer ait changé. Je tiens à dire tout cela pour l'exactitude, sans
évidemment impliquer que ces informations, qui disent ce qu’elles disent,
engagent la responsabilité de la Cour elle-même.

31. Il me reste maintenant à donner mon avis sur la conclusion à
laquelle la Cour paraît être parvenue dans la présente affaire, à savoir que
la conduite du Nicaragua après la création de la nouvelle Cour aurait
constitué une manifestation valable de son consentement à être définiti-
vement lié en droit par l'intention manifestée en 1929 d’accepter et sans
conditions la juridiction obligatoire de la Cour. A ce sujet je dois faire
d’abord une réserve expresse quant à l’admissibilité de l’idée même que
l’exigence indéniable d’un acte formel d’acceptation puisse être remplacée
— au surplus dans un domaine aussi spécial et délicat que celui de l’ac-
ceptation de l’obligation de soumettre ses différends internationaux à la
juridiction de la Cour — par une simple conduite de fait, et ceci même
au cas où l'intention révélée par cette conduite ne ferait pas de doute.
Mais ce que je tiens surtout à faire ressortir, c’est que la preuve de cette
conduite « consentante » même ne paraît pas avoir été fournie d’une
manière convaincante, et m’apparaît, au contraire, contredite par les
faits.

139
528 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

32. Au lendemain de la conférence de San Francisco, la situation en ce
qui concerne l'attitude du Nicaragua au sujet de notre problème n'avait
point changé. La réticence quant à l'adoption d’une attitude favorable à
l'acceptation définitive de la juridiction obligatoire de la Cour, loin d’avoir
cessé, s’était certainement encore accrue à la suite de la détérioration ulté-
rieure de la situation à propos de la frontière avec le Honduras. Les tenta-
tives successives de conciliation et de médiation faites jusqu'alors avaient
échoué. C’est par rapport à cette situation que devait se comprendre
le silence du Nicaragua par rapport à la réserve qui continuait d’être
exprimée dans les notes de bas de page contenues dans les Annuaires de la
Cour. Cette réserve avait en réalité la même signification que celle faite à
l’époque de la Société des Nations et que les rappels sur le même sujet alors
adressés au gouvernement par le Secrétariat. Si l'intention de rectifier la
position du pays et de faire sortir ce dernier de Pambiguité persistante avait
été réelle, rien n’aurait été plus facile que de déposer une nouvelle accep-
tation auprès du Secrétariat des Nations Unies, comme prévu par le Statut.
Mais rien de semblable ne fut fait. En 1948, en signant et en ratifiant le
pacte de Bogotä, le Nicaragua accepta par traité la juridiction de la Cour
internationale de Justice dans ses rapports avec les autres Etats américains
parties à ce traité ; mais il l’assortit de la réserve suivante :

« La délégation du Nicaragua en donnant son approbation au traité
américain de solutions pacifiques (pacte de Bogota) désire que soit
consigné expressément dans le procès-verbal qu’aucune disposition
contenue dans le présent traité ne pourra porter préjudice à la position
adoptée par le Gouvernement du Nicaragua concernant des sentences
arbitrales dont il aurait contesté la validité en conformité avec le droit
international, qui permet clairement la contestation des sentences
arbitrales considérées comme nulles ou entachées de vices. Par con-
séquent la signature du présent traité par la délégation du Nicaragua
ne pourra pas être interprétée comme entraînant acceptation des
sentences arbitrales que le Nicaragua a contestées et dont la validité
n’a pas été vérifiée. »

33. L'état des relations se faisait entre-temps de plus en plus sérieux et
les incidents de frontière et autres se multipliaient. Vu l’échec de toutes les
tentatives de médiation, un des conseils du Honduras s’enquit alors de la
possibilité de porter le différend devant la Cour par voie de requête
unilatérale, sur la base de la déclaration nicaraguayenne de 1929. Mais il ne
fut pas encouragé a poursuivre sur cette voie par les réponses reçues. L'idée
n'eut donc pas de suite et il fut décidé de placer ce différend dans le cadre
de l'Organisation des Etats américains. Une résolution de celle-ci constitua
donc une commission médiatrice dont l’action aboutit finalement à la
conclusion entre les deux Etats en litige de accord du 21 juillet 1957, par
lequel les parties, après avoir fait état de la reconnaissance de la juridiction
obligatoire de la Cour telle qu’elle apparaissait dans le pacte de Bogota (et non
pas donc d’une juridiction résultant de déclarations parallèles d’accepta-
tion unilatérale par les deux pays), s’engagérent à soumettre à la Cour leur

140
529 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

différend, étant toutefois entendu que chaque gouvernement présenterait
« dans le cadre de sa souveraineté et conformément aux dispositions de cet
instrument, l’aspect du différend qu’il jugera approprié ». Les deux Etats
considéraient formellement cet accord comme un compromis aux termes
de l’article 36, paragraphe 1, du Statut de la Cour.

34. Toutefois le Honduras n’entendait pas, pour sa part, renoncer au bé-
néfice résultant en sa faveur de l’application de l’article 36, paragraphe 2 c),
du Statut, et à cette fin à la possibilité d’invoquer l'existence d’un lien de
juridiction fondé sur l’acceptation présumée, par voie de déclarations
unilatérales, émanant de chacune des Parties, de la juridiction obligatoire
de la Cour. Dans le mémoire présenté à la Cour le 5 janvier 1959, le
Honduras fonda donc sa demande sur une double base de juridiction. La
première base était fournie par l’accord ci-dessus mentionné du 21 juillet
1957, portant sur la procédure à suivre pour soumettre à la Cour interra-
tionale de Justice le différend surgi entre les deux Etats au sujet de la
décision arbitrale du roi d’Espagne du 23 décembre 1906. On était parvenu
à cet accord après que les deux pays, s’étant finalement conformés aux
termes d’une résolution de l'Organisation des Etats américains et ayant fait
état de la reconnaissance de la juridiction obligatoire de la Cour internationale
de Justice telle qu’elle apparaissait dans le pacte de Bogotä, s étaient engagés
à soumettre à la Cour le différend dans les conditions déjà mentionnées. La
seconde base était établie par la reconnaissance, en conformité de l’ar-
ticle 36, paragraphe 2, du Statut de la Cour internationale de Justice, de la
juridiction obligatoire de cette dernière, le Honduras ayant renouvelé en
date du 24 mai 1954, pour une période de six ans, sa déclaration d’accep-
tation de la juridiction obligatoire faite le 10 février 1948 et dûment entrée
en vigueur, et le Nicaragua ayant déclaré le 24 septembre 1929 reconnaître
la juridiction obligatoire de la Cour permanente de Justice internationale,
cette déclaration étant considérée par le Honduras comme ayant été
dûment ratifiée et sa vigueur comme ayant ainsi été transférée à la Cour
internationale de Justice en vertu de l’article 36, paragraphe 5, du Statut de
celle-ci (mémoire du Honduras, p. 59-61).

35. Face à cette prise de position du Honduras, le contre-mémoire du
Nicaragua déclara formellement dans son introduction que ce pays ne
contestait pas que la Cour internationale de Justice eût compétence dans le
cas d’espèce, mais à l’appui de cette conclusion il fit observer que cette
compétence avait été

« du reste expressément admise par l’une et l’autre Partie dans un
accord des 21 et 22 juin 1957, ci-annexé et du reste reproduit dans la
résolution de Organisation des Etats américains du 5 juillet 1957 ...
Le Nicaragua est d’accord avec le Honduras ... pour attribuer a cet
acte valeur de compromis. » ©

36. Si par là le Nicaragua reconnaissait expressément le compromis
comme titre valable de juridiction, par contre pas un mot n’était dit à
propos de l’assertion du Honduras relative à l’existence entre les deux pays

141
MILITARY AND PARAMILITARY ACTIVITIES (SEP. OP. AGO) 530

countries of a second jurisdictional link based on the alleged coincidence
of two unilateral declarations recognizing the compulsory jurisdiction of
the Court, of which one was said to have been made by Nicaragua. The
Counter-Memorial enlarged solely upon the Special Agreement of 1957
and its effects on the position of both Parties within the framework of that
instrument. Then the Counter-Memorial stated

“thatit may be only by inadvertence that Honduras presented the first
claim set forth in its submissions as coming within the category of
disputes covered by Article 36, 2 (c), of the Statute of the International
Court of Justice”.

The Counter-Memorial added that Nicaragua could only “express surprise
that Honduras should have invoked Article VI of the Pact of Bogota”, and
recalled the reservation which Nicaragua had made when signing this Pact
with respect to any disputed arbitral award.

37. Thus Nicaragua refused in that case to engage in any discussion
outside the very strict framework of the Special Agreement of 1957, or in
any way to consider the issue of the possible existence of a basis of
jurisdiction other than that provided by that instrument. This being so, I
find it truly difficult, if not impossible, to argue that its conduct at that time
amounted to a sort of tacit acceptance of, or acquiescence in, the conten-
tion that it was legally bound by its 1929 Declaration to the effect that it
unconditionally recognized compulsory jurisdiction. On the contrary, in
my opinion its attitude amounted to the most outright, brusque dismissal
of the Honduran assertion that that was so.

38. That was moreover how Nicaragua’s attitude was interpreted by
Honduras, which had been possessed by the fear that Nicaragua would in
the end refuse to appear before the Court. This is attested by the insistence
with which, at each stage of the written proceedings, Honduras had
repeated the following formula in its submissions : “may it please the
Court ... to adjudge and declare, whether the Government of Nicaragua
appears or not”. Since the attitude adopted by the opposing Party towards
its presentation of the bases of jurisdiction seemed to justify its fears,
Honduras finally decided, in the oral proceedings, to found its arguments
solely on the Special Agreement and for the remainder of the proceedings
to renounce any claim based on the premise that some other source of
jurisdiction also existed. The Court itself merely made a very brief refer-
ence in its Judgment of 18 November 1960 to the position adopted by one,
but only one, of the Parties with regard to the existence of a second basis of
jurisdiction, abstaining from any comment in this respect and postulating
its competence solely on the basis of the Special Agreement.

39. In the light of all these observable facts and circumstances sur-
rounding the preliminaries to the case concerning the Arbitral Award Made
by the King of Spain, the proceedings themselves and their conclusion, I do
not think it possible to discern therein any evidence of Nicaragua’s attitude
such as to warrant the finding that it had definitively accepted the com-

142
531 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

part de la juridiction obligatoire provisoirement souscrite en 1929. En fait,
Pattitude du Nicaragua à ce sujet ne change pas, même après la conclusion
de cette affaire qui pendant si longtemps avait dominé la scène des rap-
ports entre ce pays et son voisin du nord. Même pendant les deux décennies
qui suivirent, le Nicaragua ne se décida pas à franchir le pas, aussi simple
qu’indispensable, qui aurait consisté à produire un acte formel d’accep-
tation valablement constitué et déposé selon les dispositions de l’article 36,
paragraphe 2, du Statut actuel de la Cour. Ce ne sera qu’à la veille de
l'introduction par lui de Pinstance contre les Etats-Unis d’ Amérique que le
Nicaragua, prenant conscience tout à coup de l'intérêt qu’il avait à être
considéré comme valablement lié aux Etats-Unis d'Amérique par tous les
liens possibles de juridiction, changera d’attitude. Mais même alors il ne
fera que reprendre à son compte la thèse, pourtant fragile, que le Honduras
avait dévoloppée à son encontre et que le Nicaragua avait alors si néga-
tivement accueillie, de la validité persistante de sa déclaration de 1929 et du
transfert du prétendu effet de cette déclaration 4 la nouvelle Cour en vertu
de l’article 36, paragraphe 5, du Statut de celle-ci. Quoi que l’on puisse dire,
ce changement d’attitude s'explique certes par le fait qu’en 1959-1960 le
Nicaragua se trouvait en position de défendeur, alors que maintenant il
s’adresse à la Cour en qualité de demandeur. Il reste tout de même à savoir
s’il est admissible que, selon les convenances du moment, le même Etat
puisse ignorer tout à fait l'existence à sa charge d’un lien de juridiction
obligatoire déterminé quand il se trouve être défendeur, et mettre en
lumière ce même lien quand il est demandeur.

40. A la suite de cette analyse détaillée des aspects pertinents de droit et
de fait de la question examinée, l’on comprendra pourquoi je vois un
obstacle infranchissable à me rallier à l’opinion de la majorité de la Cour en
ce qui concerne l’existence, entre le Nicaragua et les Etats-Unis d’Amé-
rique, d’un lien de juridiction obligatoire dont l’un des piliers devrait être la
déclaration non parachevée faite par le Nicaragua en 1929. Cette décla-
ration constitue, à mon avis, une manifestation valide en soi, mais qui n’a
jamais pu produire d’effets juridiques, ni sous l’empire de la Cour per-
manente, mi sous celui de la Cour actuelle, et ni pour le Nicaragua, ni pour
les autres Etats auxquels elle s’adressait. Ce n’est pas d’autre part la
conduite fort peu probante tenue par ce pays, qui peut, à mon avis, avoir
remédié à ce défaut de base.

41. Je ne puis donc pas m'empêcher de conclure que, dans le cas d’es-
pèce, la Partie demanderesse n’a pas fourni la preuve qu’on était en droit
d’exiger d’elle à ce sujet. Même si des doutes devaient subsister, d’ailleurs,
ilne me semblerait pas possible d’en faire bénéficier, dans la phase actuelle
de la procédure, la Partie demanderesse plutôt que la défenderesse. Mais,
en m’exprimant ainsi, je tiens en même temps à confirmer à nouveau ma
conviction quant à l'existence, entre les deux pays en litige, de ce lien de
juridiction contractuellement établi, certainement valable et en plus non
susceptible d’être contesté à d’autres égards, qui est fourni par le traité de
1956. Je crois l’avoir prouvé au point I de la présente opinion. Cet ins-
trument peut à mon avis se montrer, à l'application, beaucoup plus à même

143
532 ACTIVITÉS MILITAIRES ET PARAMILITAIRES (OP. IND. AGO)

qu’on ne le pense d’englober dans son cadre, non pas complètement si l’on
veut, mais peut-être sous une forme plus rigoureuse et mieux définie, les
questions litigieuses qui opposent les Parties. Ce lien de juridiction cons-
titue en tout cas une base pleinement suffisante pour permettre à la Cour
de passer maintenant à la prochaine phase de la procédure.

(Signé) Roberto AGo.

144
